Title: C. W. F. Dumas to John Adams: A Translation, 3 September 1780
From: Dumas, Charles William Frederic
To: Adams, John


      
       sir
       The Hague, 3 September 1780
      
      I congratulate you with all my heart on the good news that we have received of the capture of the English East and West Indian fleets by the combined French and Spanish fleets. Take this as a happy portent of the exploits of De Ternay, Rochambeau, De Guichen, and Solano. I would like to be at this moment Fama from my favorite Virgil: pernicibus alis hoc ipsa nocte volarem caeli medis, terraque per umbram stridens, nec dulci declinarem
        lumina somno; Luce sederem turribus altis America, gaudens hinc, veri nuncius, recreans fratres, inde territans tyranos.
      I have seen with great pleasure the article in the gazette concerning the American Academy of Arts and Sciences, of which you are a distinguished member, and also that on the American Philosophical Society.
      So far I have waited in vain to be honored by the letters that you promised when we parted at Leyden. I would appreciate knowing a few days in advance when you plan to return to this quarter, so that I will be in town and able to meet you at Leyden. There is a Dutch gentleman, a friend of America, whom I have inspired with a desire to meet you and who has asked me to bring you to dinner at his country house, which is only two leagues from here. Upon receiving my note he will send his carriage for us, either at The Hague or at Leyden. He has promised me that you will remain unknown to the rest of his family.
      I hope, sir, that you are enjoying perfect health and the many pleasures of Amsterdam with your sons, whom I and my family embrace with all our hearts. I would be delighted to learn what you think of your stay in Amsterdam. The States of Holland will meet here on the day after tomorrow and at first glance it appears that nothing of importance will occur in the assembly. Our Anglomanes, in an effort to console themselves over the latest disaster, will rehash their old stories of an imminent Anglo-American reconciliation.
      My wife sends her regards. I am with great respect, sir, your very humble and very obedient servant.
      
       Dumas
      
     